Title: To Thomas Jefferson from Jean Chas, 2 December 1786
From: Chas, Jean
To: Jefferson, Thomas



Monsieur
rue St. thomas du Louvre N. 22.paris ce 2. xbre. 1786.

Je soumets a votre examen, et a votre censure L’histoire de La revolution de L’amerique qui fait partie de mon histoire philosophique, et politique des revolutions d’angleterre; je vous observe que le manuscrit que je vous envoye est un original dont je n’ai point conservé de copie, ainssi je viendrai Le retirer. Lorsque vous en aurés fait La lecture, vous aurés La bonté de me fixer le jour ou je pourai avoir L’honneur de vous voir.
Je m’estime fort heureux, monsieur, de pouvoir rendre un hommage public au courage et aux vertus d’un peuple que j’admire, et que je respecte. Vous honorés La nation americaine par votre patriotisme, et vos talens; jugés de mon empressement a entretenir une relation aussi interessante, et aussi précieuse.
Vous trouverés quelques fautes dans mon manuscrit, elles seront corrigées. Je vous envoye aussi le prospectus de mon ouvrage. Il ne faut point oublier que je traite L’histoire en philosophe.
Je suis avec respect, monsieur, votre très humble et très obeissant serviteur,

Chas
avocat

